Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
The request for rejoinder of the non-elected claims 1-6 is not granted.  The rejection is made FINAL since the claims remain distinct as set forth in the comments regarding the restriction.
The applicant’s arguments with respect to the lack of enablement of the full scope of the claims are not persuasive and the rejection is maintained. The rejection is based on the alleged determination of position based only on the received “first virtual station observation value.” The specification does not disclose how a position is determined merely from a received value a first virtual station observation value” which is related in some manner to an “observation value” at a primary datum station, e.g. a carrier phase value.  However, as there is no clarity or definition of what the “observation value” is or what the adjusted observation value is, and since there is no disclosure how an observation value is sufficient to enable a determination of the position of the mobile device, the scope of the claims is not sufficiently enabled and would require undue experimentation on the part of a skilled artisan since even if the value is some form of a carrier phase, the specificatin lacks an enabling disclosure for determining a mobile device position solely on an aobservation value from a remote location.  Thus, the argument that since the claim language is clarified as to the meaning of the ambiguity adjustment parameter, such does not overcome the rejection.
Regarding the rejection for lack of clarity under 35 USC 112(b), while some of the rejections are overcome, not all are, see the rejections below. Regarding claims 9 and 14, the language is interpreted as encompassing the prediction/estimation of second position information at a future/later time, i.e. the “first moment.”
Regarding the rejection under 35 USC 102 with respect to Ellum, the applicant argues that Ellum does not disclose the claimed subject matter.  Specifically, the applicant argues that Ellum does not teach “receiving a first virtual station observation value from a service center” which value is generated by “adjusting an observation value of a first primary datum station based on a first ambiguity adjustment parameter of the mobile device.” All claims are directed to the mobile device, thus, manners of operations of elements that are remote from the mobile device do not limit the methods performed or the structure of the mobile device. Contrary to the applicant’s opinion, the RTK server transmits to the respective rovers at least the ambiguities, as ambiguity adjustment parameter is expressed by: NVRS = (1/λ)ρ – φVRS”; however, all of the components of the expression are related to a virtual reference station and not to the mobile device.  Again, that a signal was generated at the serving center by some expression does not limit the method nor the structure of the mobile device.  Rather, the claims are directed to a method/device for a mobile device which merely receives a signal; the received signal in the form of a virtual reference station observation corresponds to φVRS. Moreover, the expression represents a conventional definition of the relationship between a carrier phase observable and ambiguity as demonstrated in the rejection. What composes the information in that signal is not limiting to either the method nor the structure of the mobile device.  Contrary to the applicant’s argument, Ellum does teach a mobile device receiving a virtual station observation value which is all that the claim requires.  Moreover, even if the “virtual” station is any reference station, the provision of the observation value(s) therefrom meets the scope since any adjustment thereof is encompassed by an adjustment value of zero. Thus, the applicant’s aguments fail to overcome the rejection.
  Regarding the rejection under 35 USC 102 with respect to Wirola, the applicant argues that receiving data that is valid for a first (virtual) station and receivng data that is valid for a second (virtual) station is not the same as “adjusting an observation value of a first primary datum station based on a first ambiguity parameter of the mobile device in a first serving cell” but fails to provide any evidence to support such a conclusion. Moroever, the claim is directed to the mobile device “receiving a first virtual station observation value sent from a service center” ambiguity adjustment parameter is expressed by: NVRS = (1/λ)ρ – φVRS”; however, all of the components of the expression are related to a virtual reference station and not to the mobile device.  Again, that a signal was generated at the serving center by some expression does not limit the method nor the structure of the mobile device. Moreover, the expression represents a conventional definition of the relationship between a carrier phase observable and ambiguity as demonstrated in the rejection. Thus, the applicant’s arguments fail to overcome the rejection.
Election/Restrictions
Claims 1-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/21.
Applicant's request for rejoinder of claims 1-6 is not granted. Though no particular reasons were provided by the applicant, it appears as though it is the applicant’s opinion that since a similar amendment was made in each, for the purpose of clarifying a definition, that the different inventions should be examined together. The rejection is deemed to still be proper since the claims are directed to different subject matter.  For example, the non-elected subject matter is .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 12, the language “wherein the first virtual station observation value is generated by adjusting an observation value of a first primary datum station based on a first ambiguity adjustment parameter of the mobile device in a first serving cell” is indefinite and lacks clarity.  Initially, the statement refers to adjusting an observation value of a datum station but subsequently states that it is based on a first ambiguity adjustment parameter defined by the mobile device.  Thus, it is unclear in what manner the service center generates a virtual station observation value that is based on a first ambiguity adjustment parameter of the mobile station as 
Additionally, the claim determines a position of the mobile device “based on the first virtual station observation value” which fails to clearly and distinctly define the metes and bounds of the claim since it is not evident what the scope of “based on” encompasses.  The claim is limited to the mobile device receiving a single piece of information, e.g. a first virtual station observation value, and it is unclear how such information defines a position of the mobile device since the broadest reasonable interpretation of the claim appears to suggest such. 
Finally, the added language directed to “an ambiguity adjustment parameter” is indefinite for numerous reasons. First, the claims fail to show or set forth what the relationship is between the different values in the equation since there is nothing in the claims that express anything having to do with a satellite or a pseudorange representing a distance between a satellite and some undefined portion of “the Earth” or a wavelength of some unassociated signal or a carrier observation value, particularly in relation to the mobile device. The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). In the instant case in the broadest reasonable interpretation, the mobile device simply receives a signal from a service center and determines its position based the received signal, which is much broader than that which is described by the specification. Second, it is unclear in what manner the positioning method of the mobile device performed solely at the mobile device is limited by the language defining a received piece of information.  The mobile device does not generate the first virtual station observation value, it merely receives such and the received value has already been generated/determined at some remote location (i.e. the service center) and thus the manner of generating the value does not appear to provide any limitative scope to the method performed at the mobile device. Third, the “ambiguity adjustment parameter” is referenced solely to (1) an ambiguity of a virtual station, (2) a wavelength (of some undefined signal), (3) a distance between an undefined satellite and Earth (that is not referenced to any particular point on the surface of the Earth), and (4) a carrier observation value of the virtual reference station. It is unclear how this represents anything with respect to the claim language an observation value of the first primary datum station since there is nothing to show such in the relationship and with respect to the claim language being “based on a first ambiguity adjustment parameter of the mobile device” since there is nothing in the relationship associated with the mobile device. Finally, it is unclear what value associated with the equation represents the determined value and what represents the known information required to solve such since it 
Claims 8 and 13 remain indefinite.  Claims 7/12 define the mobile device as being in the first serving cell, yet claims 8/13 appear to set forth that before receiving the first virtual station observation value (associated with the first serving cell), the mobile device is switching from the first cell to a second cell such that the first ambiguity adjustment parameter is generated on the basis of the first serving cell, the second serving cell and a difference therebetween.  The language is confusing and not understood. Additionally, the language “used by the service center to determine that a primary datum station that provides a positioning service for the mobile devices switches from the first primary datum station to the second primary datum station” is misdescriptive and unclear. Finally, since the meaning of “ambiguity adjustment parameter” is not clearly and distinctly defined in the claims (or the specification), the determination of an ambiguity difference between a first and second datum station is indefinite.  Subsequently, the step of obtaining the first ambiguity adjustment parameter by summing a second ambiguity adjustment parameter and the ambiguity difference is indefinite.  It is unclear what the metes and bounds of the identified claims encompass.  It is not evident how the mere inclusion of a further unclear amendment overcomes the issues set forth in the rejection. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In light of the lack of clarity as to the scope of a first/second “ambiguity adjustment parameter of a mobile device,” the claim language associated with the step of “adjusting an observation value of a first primary datum station based on a first ambiguity adjustment parameter of a mobile device” is insufficiently enabled by the specification particularly in light of the fact that the method and apparatus are directed solely to “receiving a first virtual station observation value” and “positioning the mobile device based on the first virtual station observation value.”  The claims are limited to the mobile device receiving information and there is manner in which a remote component, such as a serving center, has any knowledge of the any information related to the mobile device. While the added claim language refers solely to the virtual reference station in its definition of the ambiguity parameter, the claim also appears to state that it is in some manner related to the mobile device location, e.g. “based on a first ambiguity adjustment parameter of the mobile device.” This lack of clarity is further evidence of the lack of an enabling disclosure for the full scope of the claims. Moreover, the full scope of the claims assert the “positioning” based only on a virtual station observation value; the specification does not disclose how the position of a mobile device determines its position based solely on a first virtual station observation value, which based on the applicant’s specification appears to carrier observation value” (described by equation (1)) whatever the scope of such is intended to set forth.  Additionally, there is nothing specific with respect to the observation value that necessarily is associated with a position of mobile device 
Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  The specification does not sufficiently enable the full scope of the claims since the specification does not sufficiently describe how the position of a mobile station is capable of being determined solely on the basis of “an observation value” sent by a service center or how the ambiguity adjustment parameter is subject to the mobile device.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to make and/or use the claimed subject matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-16 (as definite) are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ellum et al (20140043187).
Ellum et al disclose a system 100 which includes an RTK server 110 with one or more processors 108. The RTK server 110 (e.g., the service center) receives base station GNSS measurements from a plurality of reference GNSS base stations 120, which include GNSS observables, such as pseudoranges and carrier phase observables and as appropriate correction information, from one or more GNSS base stations 120 and GNSS measurements from respective rovers that correspond closely in time, such that the RTK server performs matched updates for various base station-rover combinations. e.g. [0021]/[0029]+.  The RTK server then 

    PNG
    media_image1.png
    302
    848
    media_image1.png
    Greyscale

Thus, a carrier phase observable is related in the same manner as claimed since from the expression D = (N ∙ λ) + (φ ∙ λ), the rearrangement follows that φ = D/λ – N where φ is the .
Claims 7-16 (as definite) are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wirola et al (20100090890).
Wirola et al disclose a mobile device 310 comprising a GNSS receiver 320 and a communication transceiver 317 that communicates with a server 350 (service center), e.g. see FIG. 3. The server may be associated with a network of reference stations and virtual reference stations, e.g. [0018]. When a rover is moving, the length of the baseline to an employed reference station may increase and exceed a value that is considered appropriate such that a rover could request a new reference station whenever noting that the baseline length exceeds some predetermined or adaptively determined threshold [0022]; the monitoring of position and the change in the baseline length represents motion information asociated with the rover/mobile device.   The mobile device comprises a receiving component configured to receive data that is valid for a first reference station, to receive in parallel for a limited time data that is valid for the first reference station and data that is valid for a second reference station, and to receive data that is valid for the second reference station [0025].  According to Wirola et al, the first reference station and the second reference station for which measurements are provided could be for instance virtual reference stations. Virtual reference stations can be generated at any desired location and thus always close to the current location of the device which is to be positioned. It is to be understood, however, that the invention could equally be employed for example with a 

    PNG
    media_image1.png
    302
    848
    media_image1.png
    Greyscale

Thus, a carrier phase observable is related in the same manner as claimed since from the expression D = (N ∙ λ) + (φ ∙ λ), the rearrangement follows that φ = D/λ – N where φ is the measured carrier phase observable, D is the distance between the satellite and the receiver/user,  λ is the wavelength of the satellite signal and N is the ambiguity (integer ambiguity).  Thus the expression does not represent any new or patentable subject matter but rather merely represent a well-known expression for the relationship between carrier phase observables and a pseudorange distance.  Thus,, Wirola et al is deemed to anticipate the claims.
The prior art publication “GPS Essentials of Satellite Navigation Compendium” by ublox is cited to support a showing of the definition of a carrier phase observable (φ ) on the basis of pseudorange (D), wavelength (λ) and integer ambiguity (N).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646